UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1001



SHIRLEY I. MEDFORD,

                                              Plaintiff - Appellant,

          versus


WACHOVIA CORPORATION, formerly Central Fidel-
ity Bank,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CA-98-128-4)


Submitted:   May 19, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley I. Medford, Appellant Pro Se. Curtis McKinley Hairston,
Jr., David C. Burton, WILLIAMS, MULLEN, CLARK & DOBBINS, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shirley I. Medford appeals the district court’s grant of

Wachovia Corporation’s motions for dismissal under Rule 12(b)(6) of

the Federal Rules of Civil Procedure and for summary judgment, and

dismissing Medford’s employment discrimination complaint.    We have

reviewed the record and the district court’s opinion adopting in

part the magistrate judge’s report and recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Medford v. Wachovia Corp., No. CA-98-128-4

(E.D. Va. Nov. 10, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                  2